2015 IL App (1st) 143600



                                                                           SECOND DIVISION
                                                                                June 30, 2015

No. 1-14-3600

AMA REALTY GROUP OF ILLINOIS, an Illinois                  )       Appeal from the
Limited Liability Company,                                 )       Circuit Court of
                                                           )       Cook County.
       Plaintiff-Appellant,                                )
v.                                                         )       No. 12 L 12019
                                                           )
MELVIN M. KAPLAN REALTY, INC.,                             )       Honorable
                                                           )       Margaret A. Brennan,
        Defendant-Appellee.                                )       Judge Presiding.



       JUSTICE LIU delivered the judgment of the court, with opinion.
       Presiding Justice Simon and Justice Neville concurred in the judgment and opinion.


                                           OPINION

¶1     This dispute arises out of an exclusive listing agreement between plaintiff, AMA Realty

Group of Illinois, LLC (AMA), and defendant, Melvin M. Kaplan Realty, Inc. (Kaplan), for the

sale of a multi-unit apartment building that AMA owned. AMA filed this lawsuit, alleging

slander of title, after Kaplan recorded a broker's lien against the property. Kaplan countersued,

alleging that AMA breached the listing agreement by negotiating directly with the purchaser and

subsequently concealing these negotiations. The circuit court granted summary judgment in

favor of Kaplan on its counterclaim and denied AMA relief on the slander of title claim. AMA

appeals from the order of summary judgment. We affirm.
1-14-3600


¶2                                      BACKGROUND

¶3                                 A. The Listing Agreement

¶4     The facts of this case are largely undisputed. AMA and Kaplan were opposing parties in a

previous lawsuit involving an unpaid sales commission. On January 26, 2009, as a settlement of

that dispute, AMA and Kaplan entered into an exclusive listing agreement pursuant to which

Kaplan agreed to market and sell the Rosenwald Apartments, a multi-unit building owned by

AMA (the property).

¶5     The term of the listing agreement was one year, from January 26, 2009 to 11:59 p.m. on

January 25, 2010. Pertinent to this appeal, the agreement provided as follows:

                  "1. In consideration of the services to be performed by Melvin

               Kaplan Realty, Inc. (Brokerage Company, hereinafter referred to

               as 'Broker'), and the commissions to be paid by AMA Realty

               Group of Illinois, LLC ('Seller') the parties agree that Broker shall

               have the exclusive right to market and sell Seller's property upon

               the following terms and conditions:

                                              ***

                  13. Seller agrees to immediately refer to Seller's Designated

               Agent, all prospective purchasers or brokers who contact Seller for

               any reason and to provide Seller's Designated Agent with their

               names and addresses." (Emphases added.)

¶6     Under the terms of the listing agreement, Kaplan was entitled to a (5%) commission on

the gross sales price of any sale if, during the term of the agreement: (1) Kaplan “obtain[ed] an

offer to purchase the property from a ready, willing, and able buyer at the marketing price



                                                2
1-14-3600


[$11,700,000]" or (2) "[AMA] enter[ed] into a contract for the sale or exchange of the property

at any price and upon any terms to which [AMA] consent[ed]."

¶7                                   B. The Alleged Breach

¶8     In November 2009, Landwhite Development, LLC (Landwhite) contacted Kaplan and

requested information about the property. On November 19, Bentzion Friedman, a sales broker

for Kaplan, emailed a marketing package for the property to David Roos, a Landwhite member.

¶9     Sometime prior to the end of November, Landwhite scheduled a meeting with AMA for

December 9. In his email to Alex Loyfman, a co-owner of AMA, Roos requested that Loyfman

identify the representatives from AMA who would be attending the December 9 meeting, for

purposes of notifying the building's security in advance of the meeting. Loyfman responded by

email, indicating that only he and his father, Michael, would be attending the meeting.

¶ 10   On December 3, Friedman contacted Roos, inquiring as to whether Landwhite still had

any interest in the property. Roos told Friedman that Landwhite had already set up a meeting

with AMA and that the Loyfmans would be the only AMA representatives at the meeting. As it

turned out, neither the owners nor anyone else from AMA had informed Friedman or anyone else

at Kaplan about the December 9 meeting. Nonetheless, Friedman attended the meeting between

Landwhite and AMA on that date.

¶ 11   During the December 9 meeting, Landwhite made a verbal offer for $ 4 million for the

property. AMA rejected this offer. After the meeting concluded, Alex Loyfman told Friedman

that the meeting had been a "waste of time." Later that month, Friedman attempted to contact

Landwhite about its interest in the property, but Landwhite never responded. When Friedman

called Loyfman about Landwhite's interest in the property, Loyfman represented that he "[had

not] heard anything from them." According to email communications in the record, Loyfman



                                                3
1-14-3600


was, in fact, in continued contact with Landwhite regarding the sale of the property through

January 12, 2010.

¶ 12   On January 20, Loyfman met with Roos and other Landwhite members to discuss the

property. The following day, Loyfman told Friedman, via email, that there was nothing currently

in place for the sale of the apartment. Loyfman also told Friedman to "let him know" if Kaplan

"had anything on hand." Less than a week later, on January 25, Landwhite e-mailed AMA a

draft purchase agreement with a price term totaling $6 million. The draft agreement for the

purchase of the property was sent at around 8 p.m., shortly before the expiration of the listing

agreement.

¶ 13   On February 12, AMA and Landwhite signed a purchase agreement for the property.

Friedman was not told by anyone at Landwhite or AMA that the two parties had reached an

agreement for the purchase of the property. Friedman did not even learn about the February 12

purchase agreement until July, five months later, when he read a newspaper article regarding the

pending transaction.

¶ 14   Kaplan recorded a commercial real estate broker's lien on the property in August 2012.

On January 28, 2013, the sale of the property closed for a final price of $6.75 million. AMA did

not pay Kaplan or Friedman a commission following the closing on the sale of the property.

¶ 15   Prior to the closing, on October 22, 2012, AMA filed a complaint for slander of title.
                                                                                                   1
Kaplan countersued, alleging breach of contract, promissory estoppel, and quantum meruit.

Following discovery, Kaplan moved for summary judgment on its breach of contract claim,

arguing that AMA violated the exclusive listing agreement by negotiating directly with

Landwhite for the sale of the property and by failing to disclose these negotiations to Kaplan.


1
   AMA’s motion to dismiss Kaplan’s promissory estoppel and quantum meruit claims was granted by
the trial court on May 29, 2013.

                                                 4
1-14-3600


¶ 16   The circuit court ultimately granted summary judgment in favor of Kaplan on its breach

of contract counterclaim and entered judgment against AMA on its slander of title claim. On

October 31, 2014, the court awarded Kaplan a total of $486,898.51 in damages, fees, costs and

prejudgment interest. AMA timely appealed. We thus have jurisdiction pursuant to Illinois

Supreme Court Rule 301 (eff. Feb. 1, 1994) and Rule 303 (eff. May 30, 2008).

¶ 17                                      ANALYSIS

¶ 18   AMA argues that the court erred in granting summary judgment on Kaplan's breach of

contract counterclaim, where AMA fulfilled all of its affirmative obligations under the listing

agreement. Kaplan disagrees and maintains that AMA breached the parties' agreement not only

when it deliberately excluded Kaplan from negotiations with Landwhite regarding the property,

but also when it later attempted to conceal these ongoing negotiation efforts. Summary judgment

is justified when "the pleadings, depositions and admissions on file, together with the affidavits,

if any, show that there is no issue as to any material fact and that the moving party is entitled to

judgment as a matter of law." 735 ILCS 5/2-1005(c) (West 2012). We review de novo an award

of summary judgment. Weather-Tite, Inc. v. University of St. Francis, 233 Ill. 2d 385, 389 (2009)

(citing Williams v. Manchester, 228 Ill. 2d 404, 417 (2008)).

¶ 19   The question we must resolve is whether AMA complied with the express terms of the

listing agreement. Where the terms of a contract are not ambiguous, they "should generally be

enforced as they appear" (Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 479 (1998)), and will

be given their plain, ordinary, and popular meaning (Westlake Financial Group, Inc. v. CDH-

Delnor Health System, 2015 IL App (2d) 140589, ¶ 11 (citing Thompson v. Gordon, 241 Ill. 2d
428, 441 (2011)). A contract is not considered to be ambiguous simply because the parties

disagree on its meaning. Central Illinois Light Co. v. Home Insurance Co., 213 Ill. 2d 141, 153



                                                 5
1-14-3600


(2004). The construction of a contract presents a question of law subject to de novo review.

Gallagher v. Lenart, 226 Ill. 2d 208, 219 (2007). Our primary objective in construing a contract

"is to give effect to the intent of the parties" (id. at 232), and, in doing so, we must construe the

contract as a whole, analyzing each provision in light of other provisions (Westlake Financial

Group, Inc., 2015 IL App (2d) 140589, ¶ 11 (citing Thompson, 241 Ill. 2d at 441)).

¶ 20   Neither party asserts that any terms in the listing agreement are ambiguous. Rather, each

of the parties believes it has complied with all of the material terms. AMA contends that because

Kaplan had knowledge of Landwhite and its interest in purchasing the property, AMA fulfilled

its contractual duty to refer all interested purchasers to Kaplan. In defense of its independent

negotiations with Landwhite, AMA argues that it was not required, under the terms of the listing

agreement, to "refrain from communicating directly with prospective purchasers that [Kaplan]

[was] already aware of." AMA also maintains that Kaplan is not entitled to a commission on the

sale of the property because Kaplan failed to perform under the listing agreement by either: (1)

bringing an offer to AMA for the market price of the property from a party ready to complete the

purchase, or (2) ensuring the completion of a sale for the property during the term of the listing

agreement.

¶ 21   Kaplan argues that, under the plain language of the agreement, AMA had no right to

engage in negotiations or schedule meetings with prospective purchasers. Rather, AMA was

permitted only to refer interested parties to Kaplan, which had the "exclusive right" to market

and sell the property. According to Kaplan, because AMA negotiated with Landwhite during the

exclusive listing period and concealed these dealings from Kaplan, AMA's conduct violated the

listing agreement and constituted a breach of contract.




                                                 6
1-14-3600


¶ 22   Following our review of the record, we find no error in the circuit court's award of

summary judgment on Kaplan's breach of contract counterclaim. We construe the language of

the listing agreement to mean that AMA was prohibited from negotiating directly with any

prospective purchaser, including Landwhite, regardless of whether Kaplan was actually

responsible for originally introducing or procuring the prospect. It is plain from the unambiguous

text of the agreement that AMA was obligated "to immediately refer" to Kaplan each prospect

(or broker for the prospect) who contacted AMA "for any reason." (Emphasis added.) The

agreement contains no exception for prospects "known" to Kaplan or the reasons for the contact.

¶ 23   We also observe that the listing agreement provides that Kaplan "shall have the exclusive

right to market and sell [AMA's] property." The word "exclusive" means "limiting or limited to

possession, control, or use by a single individual or group." Merriam-Webster's Collegiate

Dictionary 436 (11th ed. 2006). Applying that definition here, we find that Kaplan was granted

the sole right – to the exclusion to any other party including the owner of the property – "to

market and sell" the property. The listing agreement further provides that AMA "agrees to

immediately refer to [Kaplan], all prospective purchasers or brokers who contact [AMA] for any

reason and to provide [Kaplan] with their names and addresses." (Emphases added.) "Refer,"

given its ordinary definition, means "to send or direct for treatment, aid, information, or

decision." (Emphases added.) Merriam-Webster's Collegiate Dictionary 1045 (11th ed. 2006).

Thus, AMA was contractually obligated to send and direct anyone who contacted it about the

property – for any reason – to Kaplan. Read together, the foregoing provisions are subject to

only one reasonable interpretation: Kaplan had the sole authority to communicate with potential

buyers during the term of the listing agreement and AMA's role was simply to refer all inquiries




                                                7
1-14-3600


from prospective purchasers to Kaplan. Dowd & Dowd, Ltd., 181 Ill. 2d at 478 (holding that

unambiguous terms should be read as they appear).

¶ 24   The record shows that, contrary to the terms of the listing agreement, AMA failed to refer

Landwhite to Kaplan and elected, instead, to negotiate directly with Landwhite and attempt to

exclude Kaplan from these negotiations. It is apparent that sometime before December 9, 2009,

the date of the initial meeting between Landwhite and AMA, AMA began directly

communicating with Landwhite to schedule the meeting. At that point, AMA had a duty to direct

Landwhite to address all communications and inquiries, for "any" reason, to Kaplan or its agents.

By not disclosing the December 9 meeting to Kaplan, AMA breached its duty.

¶ 25   Kaplan's attendance at the December 9 meeting, despite its lack of prior knowledge about

the scheduled meeting, should have reminded AMA's representatives of their obligation to

include Friedman or any other agents of Kaplan in further negotiations with any prospective

purchaser, including Landwhite.      This was not the case.          Instead, the record shows that,

subsequently, AMA failed to inform Kaplan about the e-mails exchanged with Landwhite, failed

to inform Kaplan about the January 20, 2010 meeting with Landwhite, at which AMA

anticipated an "LOI" (which we interpret to be a letter of intent for the purchase of the property),

and failed to inform Kaplan that Landwhite offered to purchase the property for $6 million on

January 25, 2010, the last effective day of the listing agreement.

¶ 26   We make no finding as to whether AMA's failure to include Kaplan in the negotiations

was deliberate. The record, however, reveals a pattern of omission and nondisclosure by AMA

about its communications with Landwhite from sometime prior to December 9, 2009 through

January 25, 2010, the last effective date of the listing agreement. Even when the purchase

agreement was signed by Landwhite and AMA in February 2010, AMA still did not notify



                                                 8
1-14-3600


Kaplan about the pending sale of the property. It appears that Landwhite also avoided any

further communications with Kaplan after the December 9 meeting. However, Landwhite is not

bound to any of the terms of the listing agreement and owes no duty to Kaplan. Furthermore, it

does not matter whether the discussions between AMA and Landwhite involved the purchase,

lease or other conveyance of the property, or some other use of the property short of an

acquisition. AMA had a duty to direct Landwhite to Kaplan for all such discussions, and implicit

in that duty was the obligation to refrain from continuing its negotiations with Landwhite without

Kaplan's participation or without informing Kaplan that it was engaged in such endeavors.

¶ 27   AMA would have us interpret the phrase "exclusive right" to mean that someone other

than Kaplan had the ability to market and sell the property because "[the terms of the agreement]

did not prohibit AMA from dealing directly with prospective purchasers that [Kaplan] was aware

of." We cannot adopt such an interpretation, as it is not supported by the plain meaning of the

term "exclusive" and would render the exclusivity and referral provisions of the listing

agreement superfluous. Westlake Financial Group, Inc., 2015 IL App (2d) 140589, ¶ 11 (citing

Thompson, 241 Ill. 2d at 441).

¶ 28   We find Gretencord v. Cryder, 336 Ill. App. 3d 930 (2003), to be instructive. The

Gretencord court held that when there is an exclusive listing agreement, a seller has a duty to

refer all prospective buyers to his licensed broker. Id. at 934-35. In Gretencord, the defendant

was a seller that had entered into a three-month exclusive listing agreement with the plaintiff-

broker to sell his farm. Id. at 931. The listing agreement contained a provision that required the

defendant to " 'immediately refer to the [plaintiff's agent] all prospective purchasers or brokers

who contact [the defendant] for any reason and to provide the [plaintiff's agent] with their names

and addresses.' " Id. at 932. During the term of this agreement, the plaintiff made contact with a



                                                9
1-14-3600


third party that ultimately contacted the defendant directly and purchased the property. The

plaintiff contended that he had not actively solicited the purchaser initially because he had been

told by the defendant's attorney that the purchaser was not interested, and he had also been told

by the purchaser himself that he could not afford the farm. Id. The defendant admitted that he

failed to refer the purchaser to the plaintiff. Id. The Gretencord court held that the defendant

breached his duty under the listing agreement and awarded the plaintiff relief, noting that the

"defendant had only to refer [the purchaser] to [the plaintiff] and to provide [him] with [the

purchaser's] name and address pursuant to *** the listing agreement. Defendant did neither." Id.

at 934.

¶ 29      Here, similar to Gretencord, AMA had several occasions and opportunities to refer

Landwhite to Kaplan or its agent, Friedman. There is no evidence, however, indicating that

AMA attempted to reach Kaplan prior to any of the meetings it scheduled with Landwhite.

Instead, AMA's owner told Kaplan's agent, immediately after the December 9, 2009 meeting,

that the meeting had been a "waste of time." AMA then participated in a prearranged meeting

with the purchaser on January 20, 2010, at which point AMA expected a written letter of intent

concerning Landwhite's offer to purchase the property. However, the record shows that none of

the AMA owners had invited Friedman to the meetings or informed him about them.

¶ 30      AMA argues that we should not apply Gretencord here because the record lacks proof of

any collusion between AMA and Landwhite, and because there was no protection period in the

listing agreement. These distinctions have no bearing on our decision, as the facts involving

collusion and a protection period were not dispositive to the Gretencord court's holding.

Moreover, any proof of intentional concealment or collusion would not impact or alter the

elements of a breach of contract that Kaplan must establish in its counterclaim.



                                                10
1-14-3600


¶ 31   AMA further contends that because Kaplan knew of Landwhite and its interest in the

property, it should have continued to negotiate with Landwhite despite being told that the

December 9 meeting had been a "waste of time." This argument, like AMA's attempts to

differentiate Gretencord, misses the mark. AMA had a duty to refer all prospective buyers to

Kaplan regardless of whether Kaplan had any prior contact with the interested parties, and we

note that the Gretencord court reached a similar conclusion based on analogous facts in the case.

"Generally, the policy of the law is to protect a broker who has been employed and authorized to

act and who, in good faith, has so acted." Lyons v. Shane, 133 Ill. App. 3d 820, 823 (1985). We

therefore find that Kaplan was entitled to judgment as a matter of law on its breach of contract

counterclaim and that the circuit court properly granted its motion for summary judgment.

¶ 32                                   CONCLUSION

¶ 33   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 34   Affirmed.




                                               11